Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	In view of amended claims filed on 01/13/2021 and further search, Claims 1-20 are allowed over prior art.
            The following is a statement of reasons for the indication of allowable subject matter:    It’s interpreted, the prior art of record either singularly or in proper combination fails to teach switching the wireless circuitry from the first bandwidth part configuration to a second bandwidth part configuration in which each the first bandwidth part of the first component carrier is inactive and in which the second bandwidth part of the second component carrier is active; and with the wireless circuitry, while in the second bandwidth part configuration(claim 1), third component carrier is higher in frequency then the second component (Claim 16), the first component carrier includes a first frequency within a Frequency Range 2 (FR2) frequency range of a 5G New Radio (NR) communications protocol; transmitting the uplink control channel information using a second component carrier, wherein the second component carrier includes a second frequency within a Frequency Range 1 (FR1) frequency range of the 5G NR communications protocol(Claim 19).
	Prior art teaches systems, and devices for wireless communications are described that provide for transmission of an indication of an activated bandwidth part (BWP) or component carrier (CC) and assistance for connection procedures in a hierarchical network where macro cells may be operating in licensed spectrum while small cells may be operating in dynamic and shared spectrums.
However, the prior art fails to teach the claimed limitation switching the wireless circuitry from the first bandwidth part configuration to a second bandwidth part configuration in which each the first bandwidth part of the first component carrier is inactive and in which the second bandwidth part of the second component carrier is active; and with the wireless circuitry, while in the second bandwidth part configuration(claim 1), third component carrier is higher in frequency then the second component (Claim 16), the first component carrier includes a first frequency within a Frequency Range 2 (FR2) frequency range of a 5G New Radio (NR) communications protocol; transmitting the uplink control channel 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116.  The examiner can normally be reached on Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH E DEAN, JR/             Primary Examiner, Art Unit 2647